       Case 2:18-cv-01828-JJT-DMF Document 127 Filed 11/27/19 Page 1 of 3



 1                      LAW OFFICES
       BROENING OBERG WOODS & WILSON
 2               PROFESSIONAL CORPORATION
                 2800 NORTH CENTRAL AVENUE
 3                 PHOENIX, ARIZONA 85004
                  TELEPHONE: (602) 271-7700
 4                FACSIMILE: (602) 258-7785
     Sarah L. Barnes /Bar No. 020362
 5   E-mail: slb@bowwlaw.com
             kel@bowwlaw.com
 6
     Attorneys for Defendant Charles L. Ryan
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                   FOR THE DISTRICT OF ARIZONA
 9
     Kirk Poeppe                                     Case No. 2:18-cv-01828-JJT-DMF
10
                      Plaintiff,                     DEFENDANT RYAN’S MOTION
11                                                   FOR SUMMARY ADJUDICATION
            v.
12
     Corizon Health Services, et al.
13
                      Defendants.
14
            Defendant Charles L. Ryan, with respect to injunctive relief, by and through
15
     undersigned counsel, and pursuant to Federal Rules of Civil Procedure 56(c) & (e), hereby
16
     moves for summary adjudication of his Motion for Summary Judgment, which he filed on
17
     October 16, 2019 (Dk. Nos. 123, 124). This Court gave Plaintiff until November 18, 2019,
18
     to respond in opposition to the Motion for Summary Judgment (Dk. No. 125), and Plaintiff
19
     has failed to respond and has not requested any other relief or provided any basis for failing
20
     to timely respond. As such, this Court should consider the matters in the Motion for
21
     Summary Judgment undisputed. And because the Motion for Summary Judgment,
22
     including supporting materials and facts, demonstrate that Defendant Ryan is entitled to
23
     summary judgment on Plaintiff’s claims for injunctive relief because Plaintiff was released
24
     from prison, thereby mooting the injunctive relief claims (as set forth in more detail in the
25
     Motion for Summary Judgment and supporting Statement of Facts – Dk. Nos. 123-124),
26
     Defendant Ryan respectfully requests this Court summarily grant his Motion for Summary
27
     Judgment and dismiss the injunctive relief claims with prejudice.
28
     Case 2:18-cv-01828-JJT-DMF Document 127 Filed 11/27/19 Page 2 of 3



 1      RESPECTFULLY SUBMITTED this 27th day of November, 2019.
 2                                 BROENING OBERG WOODS & WILSON, P.C.
 3
                                   By: /s/ Sarah L. Barnes ______________________
 4                                         Sarah L. Barnes
                                           2800 North Central Avenue
 5                                         Suite 1600
                                           Phoenix, Arizona 85004
 6                                         Attorneys for Defendant Charles L. Ryan
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
       Case 2:18-cv-01828-JJT-DMF Document 127 Filed 11/27/19 Page 3 of 3



 1
 2                                CERTIFICATE OF SERVICE

 3         I hereby certify that on this 27th day of November, 2019, I electronically transmitted

 4 the foregoing with the Clerk of the Court using the CM/ECF system for filing, and/or
 5 submitted copies by U.S. mail to the following recipients:
 6                                         Kirk Poeppe
                                       9260 Pine Knob Road
 7                                     Clarkston, MI 48348
                                          Plaintiff Pro Se
 8
                                    Anthony Joseph Fernandez
 9                                     Nichole Lynn Rowey
                                Quintairos Prieto Wood & Boyer PA
10                               2390 E Camelback Rd., Ste. 440
                                        Phoenix, AZ 85016
11                               Counsel for Corizon Defendants
12
13
14   /s/ Kathy Lake
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
